Citation Nr: 0015469	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  97-19 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of right 
ankle sprains.

2.  Entitlement to service connection for residuals of left 
ankle sprains.

3.  Entitlement to service connection for a disability 
manifested by chronic right shin splints.

4.  Entitlement to service connection for a disability 
manifested by chronic left shin splints.

5.  Entitlement to a disability evaluation in excess of 20 
percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to 
September 1995.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  They were remanded by the Board in May 
1998 for additional development.


FINDINGS OF FACT

1.  The veteran sprained both ankles during service, and 
there is competent evidence showing that both ankles are 
currently symptomatic.

2.  Bilateral shin splints were noted during service, and 
there is competent evidence of recurrent symptoms.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of right ankle sprains is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
residuals of left ankle sprains is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for a 
disability manifested by chronic right shin splints is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim of entitlement to service connection for a 
disability manifested by chronic left shin splints is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Every claimant bears the burden of submitting evidence that 
his or her claim of entitlement to service connection is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is one which is plausible; that is, 
meritorious on its own and capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

A claim for service connection benefits is considered to be 
well grounded when the following three criteria are met: 
(1) evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and (3) a nexus, 
or link, between the inservice disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 38 C.F.R. 
§ 3.303 (1999).

VA's duty to assist under § 5107(a) arises once the claimant 
fulfills his or her initial duty to submit a claim for 
service connection that is well grounded.  See, Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 524 U.S. 
940 (1998).


First and Second Issues
Entitlement to service connection for residuals of bilateral 
ankle sprains:

The veteran contends that service connection for bilateral 
ankle sprains is warranted because he sprained his ankles 
during service and currently suffers from a residual 
disability.

A review of the record reveals that the veteran sprained both 
ankles several times during service, and that, on VA 
examination in February 1996, he complained of chronic 
bilateral ankle pain, and was diagnosed with "[r]ecurring 
bilateral ankle sprain and tendonitis."  Pursuant to the 
instructions in the Board's May 1998 remand, the veteran was 
re-examined by VA in December 1998, and was diagnosed with 
"[c]hronic bilateral ankle sprains, etiology unclear."  The 
examiner, however, commented that "[t]he difficulty with 
this patient is that there is no specific diagnosis with any 
of his injuries or complaints."  This same examiner 
thereafter acknowledged, in a June 1999 report, that MRIs had 
revealed mild tendinitis in both ankles, but then stated that 
"[t]hese studies in effect have ruled out any significant 
pathology of either ankle with the exception of some 
tendinitis ... ."
 
As shown above, the veteran sprained both ankles during 
service, and there is competent evidence in the file showing 
that both ankles are currently symptomatic.  In view of this 
finding, the Board concludes that the claim of entitlement to 
service connection for residuals of bilateral ankle sprains 
is well grounded.

Third and Fourth Issues
Entitlement to service connection for a disability manifested
by bilateral, chronic shin splints:

The veteran contends that service connection for bilateral 
shin splints is warranted because he was diagnosed with 
bilateral shin splints during service and currently suffers 
from a residual disability.

A review of the record reveals that the veteran was noted to 
have bilateral shin splints several times during service and 
that, on VA examination in February 1996, he complained of, 
and was diagnosed with, occasional shin splints.  On VA 
examination in December 1998, he complained of bilateral 
tibia pain, and was diagnosed with "[h]istory of bilateral 
shin splints, without history of fracture or tibial stress 
syndrome, presently with recurrent symptoms."  However, as 
indicated earlier, the examiner said that there was "no 
specific diagnosis with any of his injuries or complaints," 
and it is noted that the bilateral tendinitis that was noted 
in June 1999 on MRIs was found to involve also the tibialis 
posterior tendon of the left ankle.

As shown above, bilateral shin splints were noted during 
service, and there is competent evidence in the file of, at 
least, "recurrent symptoms."  In view of this finding, the 
Board concludes that the claim of entitlement to service 
connection for bilateral shin splints is well grounded.


ORDER

1.  The claim of entitlement to service connection for 
residuals of right ankle sprains is well grounded, and, to 
that extent only, the appeal is granted.

2.  The claim of entitlement to service connection for 
residuals of left ankle sprains is well grounded, and, to 
that extent only, the appeal is granted.

3.  The claim of entitlement to service connection for a 
disability manifested by right shin splints is well grounded 
and, to that extent only, the appeal is granted.

4.  The claim of entitlement to service connection for a 
disability manifested by left shin splints is well grounded 
and, to that extent only, the appeal is granted.






REMAND

Issues One through Four
Entitlement to service connection for residuals of bilateral 
ankle sprains and
a disability manifested by bilateral, chronic shin splints:

These four well-grounded claims for service connection need 
additional development.  In particular, the Board notes that 
the answers to the questions of whether the veteran indeed 
suffers from actual disabilities, and if he does, whether 
those disabilities are causally related to service, need 
clarification.  As noted above, the VA physician who examined 
the veteran in December 1998, who thereafter provided an 
interpretation of MRIs in June 1999, reported actual 
symptomatology and rendered diagnoses, including based on MRI 
findings, but then indicated that "there is no specific 
diagnosis with any of his injuries or complaints."  It is 
therefore felt that this case should be returned to the RO, 
so that this physician is asked to clarify the two above 
questions, and re-examine the veteran, and order additional 
tests or studies, if he deems it necessary.

Also, the Board notes that it is not clear whether the VA 
physician who examined the veteran in December 1998 had the 
opportunity of reviewing the claims folder prior to the 
examination.  On remand, he should be afforded such 
opportunity.

Fifth Issue
Entitlement to a disability evaluation in excess of 20 
percent for lumbosacral strain:

This claim, too, needs additional development.  In 
particular, it is noted that the medical evidence that was 
obtained pursuant to the May 1998 remand is still 
insufficient for rating purposes.  The Board notes that the 
physician who examined the veteran in December 1998 answered 
the Board's questions regarding any signs of pain, weakened 
movement, neurological manifestations, etc..  He also 
reported the ranges of motion of the veteran's lumbosacral 
spine, which appear to reveal significant limitation of 
motion, but failed to state what is considered normal motion, 
as requested in the remand, or to at least indicate whether 
the limitation of motion was to be considered slight, 
moderate, or severe.  He also appeared to dispute the 
validity/accuracy of the recorded ranges of motion, by saying 
that "I have never seen a patient of this age with such 
limited range of motion of the lumbar spine.  Again, I see no 
objective evidence in terms of neurologic compromise or any 
bony defects of the lumbar spine to explain this apprehension 
that the patient exhibits."  He thereafter further 
underlined his concern with the entire examination results by 
saying that "[f]or a patient of this age, with such 
persistent and chronic [subjective] symptoms of this nature, 
without specific objective findings is concerning," and 
indicated that he believed that "a total body bone scan may 
be in order."

In view of the above, it is felt that the claims folder 
should be returned to the VA physician who examined the 
veteran in December 1998, in order to ask him to re-examine 
the veteran and/or order additional tests and/or studies, 
such as the above mentioned total body bone scan, but only if 
he deems it necessary, and thereafter offer an opinion as to 
the current severity of the veteran's lumbosacral strain, as 
well as to the degree of the limitation of motion of the 
lumbosacral spine.

While the Board regrets the delay involved in remanding this 
case once again, under the circumstances discussed above, it 
is felt that proceeding with a decision on the merits at this 
time would not withstand scrutiny by Court.  For that reason, 
and to ensure due process and compliance with the VA's duty 
to assist the veteran in the development of his claim, the 
matters on appeal are REMANDED to the RO for the following 
action: 

1.  The RO should return the claims folder 
to the VA physician who examined the 
veteran in December 1998.  (If this 
physician is not available, the RO should 
then ask for another physician to handle 
this matter instead.)  The VA physician 
should be asked to review the pertinent 
evidence of record, to include the service 
medical records, and the reports of the 
medical examinations of February 1996 and 
December 1998, as well as the June 1999 
report containing his interpretations of 
MRIs of the veteran's ankles and 
lumbosacral spine.  After his review of 
this evidence, he should be asked to 
determine whether another medical 
examination, and/or additional tests 
and/or studies, are warranted in this 
particular case, so as to be able to 
thereafter submit a comprehensive, legible 
addendum to his December 1998 report 
containing, as a minimum, the following 
information:

A.  A statement as to whether he 
reviewed the claims folder prior to 
the examination.

B.  His or her opinion as to whether 
the veteran currently suffers from a 
right ankle disability and, if he 
does, whether the disability is 
causally related to service.

C.  His or her opinion as to whether 
the veteran currently suffers from a 
left ankle disability and, if he 
does, whether the disability is 
causally related to service.

D.  His or her opinion as to whether 
the veteran currently suffers from a 
disability manifested by chronic 
right shin splints and, if he does, 
whether the disability is causally 
related to service.

E.  His or her opinion as to whether 
the veteran currently suffers from a 
disability manifested by chronic 
left shin splints and, if he does, 
whether the disability is causally 
related to service.

F.  His or her opinion as to whether 
the service-connected lumbosacral 
strain can be objectively 
characterized as severe in nature, 
with symptomatology including 
listing of the whole spine to the 
opposite side, positive 
Goldthwaite's sign, marked 
limitation of forward bending in the 
standing position, loss of lateral 
motion with osteo-arthritic changes, 
narrowing or irregularity of joint 
spaces, or some form of the above 
with abnormal mobility on forced 
motion.

G.  His or her opinion as to whether 
the service-connected lumbosacral 
strain can be objectively found to 
be productive of slight, moderate or 
severe limitation of motion of the 
lumbosacral spine.

The examiner should make sure to fully 
explain in the report the rationale for 
all of his opinions.

2.  After the development requested above 
has been completed, the RO should again 
review the record in light of all the 
additional evidence received since the 
last supplemental statement of the case, 
and re-adjudicate the matters on appeal.  
If either one of the benefits sought 
remains denied, the veteran should be 
furnished another supplemental statement 
of the case and given the opportunity to 
respond thereto with additional argument 
and/or evidence.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

Thereafter, the case should be returned to the Board.  The 
veteran need take no action until notified, but he should 
nevertheless be reminded of his duty to cooperate with the RO 
in the development of the appealed claims, and should also be 
advised of the potential consequences of a failure to report 
for a scheduled medical examination.  The veteran should also 
be advised that he has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The above claims must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 



